Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 5 January 1787
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


     
      Amsterdam 5th January 1787
     
     We had the honor to receive in due time Your Excellency’s ever respected Favor of    advising us to pay in Specie the Premiums of CPl ƒ60,000:—:—, drawn last October at the Charge of the United-States. We shall immediately publish the same, together with the Payment of the Interest due 1st proximo on the Loan of Two Millions: Which will we trust have the good effect upon the Credit of America Your Excellency and we promise ourselves. Such a Measure is the best possible Refutation of the exaggerated Reports published with avidity by Persons, thro malice or ignorance of the Confidence and Respect due to the Government of the United-States.
     Your Excellency will find inclosed a Letter from Mrs: Dumas, with the Report of Surveyors of the present Condition of the Hôtel of the United-States at the Hague. It appears to us something decisive ought to be done in this respect without delay: We therefore request Your Excellency, to transmit us, by the return of the Mail your Directions on this head, Which shall be punctually followed. In waiting them, We have begged of Mrs: Dumas, not to incur any but the indispensable necessary expence.—
     We request Your Excellency and Your Lady, together with Colonel and Mrs: Smith, to accept our best Wishes for their Health and Happiness during the present and many succeeding Years, and have the

honor to be most respectfully / Your Excellency’s / Very Obedient humble / Servants
     
      Wilhelm & Jan WillinkNics. & Jacob van Staphorst.
     
    